This is an appeal from a decree of the probate court within and for the probate district of Rutland and involves the construction of G.L. 1091, relating to our inheritance tax law. The precise question is whether net income that accrues within one year after the death of the decedent, on legacies, and distributive shares that remain in the hands of the executor or administrator, is to be included with such legacies or shares for the purpose of the tax imposed by such section.
This question, in effect, was decided in In re Clarke's Estate,ante p. 217, 136 A. 389, in which an opinion was handed down at the present term of this Court, and the decision therein is decisive of the question here involved.
Decree of the probate court affirmed. Let the result becertified to the probate court. *Page 228